BEAM, Circuit Judge.
Jeffrey Hershberger and several other indigent inmates brought this 42 U.S.C. § 1983 action against the named officials, seeking injunctive relief from the Iowa Men’s Reformatory (the reformatory) policy of denying indigent inmates in administrative segregation any free legal or personal postage. The *956case was tried to a magistrate judge1 with the parties’ consent. The magistrate judge enjoined the reformatory’s practices as to legal mail, but found its policy as to personal mail to be permissible. Parties on both sides appeal. We affirm the magistrate judge’s orders.
I. BACKGROUND
Reformatory inmates in administrative segregation are not allowed to earn money from prison jobs, nor are they provided with any allowance for stamps or other incidentals. Thus administratively segregated indigent inmates have no source of funds from which to buy postage. These inmates are allowed to go into debt for stamps for legal mail, but once their balance is in the red, however minimally, the reformatory imposes a 50 cent per month service charge. Further, once an inmate’s negative balance reaches $7.50, the inmate must show “exceptional need” to reformatory officials before any further funds will be advanced for legal mail. The determination of “exceptional need” is left to reformatory officials’ unfettered discretion. Finally, the reformatory does not provide indigent inmates with any free postage for personal mail.
After trial, the magistrate judge enjoined the practice of imposing a 50 cent per month service charge on negative balances resulting from purchases of legal postage; enjoined the practice, as currently implemented, of requiring inmates with negative balances over $7.50 to show “exceptional need;” and ordered the reformatory to provide indigent inmates with at least one free stamp and envelope per week for purposes of legal mail. The magistrate judge also found that the reformatory need not provide administratively segregated inmates with free postage for personal mail.
II. DISCUSSION
A. Legal Mail
We find the magistrate judge’s decision to be without error,2 and see no reason to repeat his well-reasoned analysis. We note, however, that the reformatory’s contention that our recent case, Hamm v. Groose, 15 F.3d 110 (8th Cir.1994), somehow renders the magistrate judge’s actions erroneous is without merit. Hamm holds that prison law clerks have no standing to bring an action on behalf of the inmates whom they are allegedly prevented from adequately aiding. While Hamm notes that an inmate alleging denial of access to the courts must show actual injury or prejudice, see McMaster v. Pung, 984 F.2d 948, 953 (8th Cir.1993), a systemic denial of inmates’ constitutional right of access to the courts is such a fundamental deprivation that it is an injury in itself.3 See Alston v. DeBruyn, 13 F.3d 1036, 1041 (7th Cir.1994); Sowell v. Vose, 941 F.2d 32, 34 (1st Cir.1991); Foster v. Basham, 932 F.2d 732, 734 (8th Cir.1991); Chandler v. Baird, 926 F.2d 1057, 1063 (11th Cir.1991); Sands v. Lewis, 886 F.2d 1166, 1171 (9th Cir.1989); see also Smith v. Erickson, 961 F.2d 1387, 1388 (8th Cir.1992) (Smith II); Smith v. Erickson, 884 F.2d 1108, 1111 (8th Cir.1989) (Smith I). Because the magistrate judge’s analysis and actions fall well within the dictates of Bounds v. Smith, 430 U.S. 817, 824-25, 97 S.Ct. 1491, 1496-97, 52 L.Ed.2d 72 (1977), we affirm his orders relating to legal mail. See 8th .Cir.R. 47B.
B. Personal Mail
We sympathize with the inmates’ contention that it makes little or no penological sense for an institution to impede inmates’ maintenance of familial contact. We also agree that such policies seem especially in*957firm when applied to inmates who are troubled and having problems adjusting to the prison environment. However, regardless of our sympathies, indigent inmates have no constitutional right to free postage for nonlegal mail. Kaestel v. Lockhart, 746 F.2d 1328, 1325 (8th Cir.1984).4 Therefore, the magistrate judge correctly ruled in favor of the reformatory on this point.
III. CONCLUSION
For the reasons stated above, we affirm the magistrate judge’s orders in all respects.

. The Honorable John A. Jarvey, Chief United States Magistrate Judge for the Northern District of Iowa.


. We do not interpret the magistrate judge's decision to say that the reformatory must make interest-free loans to inmates, nor do we interpret the decision to say that no limits may be imposed on inmates desiring to make more than one legal mailing a week.


.Further, the magistrate judge determined that the inmates had suffered various actual injuries from the reformatory's policies; he was simply unable to put a dollar value on the harm. Hersh-berger v. Scaletta, 861 F.Supp. 1470, 1472-73 (N.D.Iowa 1993).


. Like the inmates in Kaestel, the inmates in the reformatory may receive free postage for personal mail through their prison counselor. Trial Transcript at 29-30.